Citation Nr: 1027984	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1969, April 2002 to November 2002, and from January 2005 to March 
2006.  The Veteran also had Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  A Notice of 
Disagreement was received in July 2008 with regard to several 
issues, a Statement of the Case was issued in March 2009, and a 
Substantive Appeal was received in March 2009.  

The Veteran testified at a hearing before the Board in April 
2010.  

The issue of service connection for sleep apnea is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Clear and unmistakable evidence shows a low back disability pre-
existed the Veteran's re-entry into service in April 2002 and 
2005 and increased in severity during service.  


CONCLUSION OF LAW

The Veteran's low back disability preexisted and was aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. § 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111.

The presumption of soundness attaches where there has been an 
induction examination during which the disability about which the 
veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Importantly, VA's Office of General 
Counsel (OGC) determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  The Board must follow OGC's precedent 
opinions.  38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), outlined the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound 
upon entry.  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is 
met, then the veteran is not entitled to service- 
connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

On the other hand, if a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case, section 
1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden 
shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims (Veterans 
Court) has held that, as a matter of law, the presumption of 
soundness is rebutted by clear and unmistakable evidence 
consisting of a veteran's own admission of a pre-service history 
of medical problems during in-service clinical examinations.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the Veteran's primary specialty in service 
was as a pilot.  

Private treatment records from Dr. S.H. dated in November 1997 
reflect that the Veteran was assessed with spondylosis of the 
lower lumbar spine.  The Board notes that it is unclear whether 
the Veteran had active duty for training (ACDUTRA) or inactive 
duty for training (INACDUTRA) at the time of this assessment.  

Service treatment records dated in August 2005 reflect that the 
Veteran was diagnosed with spondylolithysis of the 5th lumbar 
vertebrae.  

The Veteran underwent a VA examination in May 2008.  The examiner 
diagnosed lumbosacral degenerative disc disease.  The examiner 
opined that the low back disability is at least as likely as not 
due to service.  The examiner noted that the initiating mechanism 
for osteoarthritis, for most patients, is damage to normal 
articular cartilage by physical forces, which can be either 
single events of macrotrauma or repeated microtrauma, such as the 
Veteran's injury to the low back while in service.  

A letter from Dr. E.E.C. dated in March 2009 reflects that Dr. 
E.E.C. noted that the Veteran had chronic issues with his back 
during service.  Dr. E.E.C. opined that the Veteran's back 
disability is at least partially related to his military career.  
Dr. E.E.C. reasoned that the effects of long-term exposure and 
piloting helicopters with the vibrations associated with that and 
occasional combat landing contributed to the Veteran's back 
issue.  

Accordingly, given that no preexisting condition was noted upon 
the Veteran's re-entry into service in 2002 and 2005, as well as 
the opinions from the May 2008 VA examiner and Dr. E.E.C., an 
award of service connection for a back disability is warranted 
here.  See 38 U.S.C.A. § 5107(b).  The Board recognizes that it 
is unclear whether the Veteran had ACDUTRA or INACDUTRA in 
November 2007, however, the Board finds that clear and 
unmistakable evidence shows the Veteran's low back disability 
pre-existed re-entry into service in 2002 and 2005 and was 
aggravated by the Veteran's subsequent service.  

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefits sought by the Veteran are being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159.


ORDER

Service connection for a low back disability is granted.  




REMAND

The Board notes that treatment records from Dr. K.R.B. dated in 
January 1998 reflect that a polysomnogram demonstrated evidence 
for mild obstructive sleep apnea.  It is unclear whether the 
Veteran had ACDUTRA or INACDUTRA at that time.  Accordingly, the 
Board is of the opinion that additional development is necessary 
regarding the Veteran's claim for service connection for sleep 
apnea.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC is instructed to take all 
appropriate action to verify the Veteran's 
periods of active duty for training and 
inactive duty for training from 1997 to 
1998.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to assess the 
etiology of his claimed sleep apnea.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
findings should be reported.  The examiner 
should offer an opinion as to what clinical 
factors during service, in addition to the 
history of a pre-existing sleep apnea 
problem, support a finding that a sleep 
apnea condition pre-existed service? 

If the history and clinical data support 
the conclusion that a sleep apnea condition 
pre-existed service, then the examiner 
should offer an opinion as to whether the 
residuals of the preexisting sleep apnea 
were aggravated by service, that is, was 
there a permanent increase in severity, 
that is, a worsening of the underlying 
condition not due to the natural progress 
of the condition as contrasted to a 
temporary worsening of symptoms? 

If the history and clinical data do not 
support the conclusion that sleep apnea was 
aggravated by service, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the current 
sleep apnea is related to service?  

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The examiner must provide a rationale for 
the opinions rendered.  If the examiner 
resorts to speculation an explanation must 
be provided why the opinions are 
speculative.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
service connection for sleep apnea.  Unless 
the benefit sought is granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


